Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 3, 4, 12 and 13 have been cancelled.
Claims 1, 2, 5-11 and 14-30 are pending.
Claims 19-30 are withdrawn.
Claims 1, 2, 5-11 and 14-18 are under examination. Applicant’s amendment has necessitated a new ground of rejection. Accordingly, this Action is FINAL.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/12/21 and 5/5/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Foreign language references have only been considered to the extent an English language abstract, translation or statement of relevance has been provided to the Examiner. 

Withdrawn rejections:
Applicant's amendments and arguments filed 5/5/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1, 2, 5, 8-11, 14, 17 and 18 were rejected under 35 U.S.C. 102(a)(1) as being 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-11 and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Szamosi et al. (US 20070292508; IDS filed 9/21/20) and Gole et al. (EP636365; IDS filed 9/21/20) and Pilgaonker et al. (US 20080096979).


Applicant claims, for example:

    PNG
    media_image1.png
    235
    663
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	The reference of Szamosi et al. as it relates to instant claims 1, 2, 5, 8-11, 14, 17 and 18 was discussed in detail previously and that discussion is hereby incorporated by reference. That previous discussion was: “Szamosi et al. disclose in Example IV:

    PNG
    media_image2.png
    861
    721
    media_image2.png
    Greyscale

With regard to instant claims 1, 2, 5, 8 and 9, Szamosi et al. disclose a coated ibuprofen API particle with a coating of soy and ethylcellulose [0072] that was heated to 300°F, which deformed at least the ethylcellulose, which inherently masks a taste of the ibuprofen API particle. Indeed, Szamosi et al. disclose taste masked active compositions ([0006]; claim 17). The first coating was subsequently coated with prosolve HD90 which contains about 0.1-20% silicon dioxide [0060, 0134] as a second coating. The matrix former polyplasdone is crospovidone [0064] which is a water dispersible material and a form of polyvinylpyrrolidone. The structure former peralitol 200SD is mannitol. Consequently, the subject matter of instant claims 1, 2, 5, 8 and 9 is disclosed by the reference. 
With regard to instant claim 10, the limitation of: “wherein the pharmaceutical composition is prepared by mixing the coated API particles into a matrix solution/suspension comprising the matrix former and the structure former and a solvent to form a pharmaceutical suspension, and dosing the pharmaceutical suspension comprising the coated API particles into molds” is a product-by-process limitation. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102 rejection is made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017] I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since Szamosi et al. disclose placing the components into a tableting press, which serves as a mold for the composition, to make tablets of the pharmaceutical composition, then Examiner at this time can discern no difference between that which is disclosed in the art and that which is instantly claimed.
With regard to claims 11, 14, 17 and 18, as stated above, the first coating was subsequently coated with prosolve HD90 which contains about 0.1-20% silicon dioxide [0060, 0134] as a second coating. The matrix former polyplasdone is crospovidone which is a water dispersible material and a form of polyvinylpyrrolidone. The structure former peralitol 200SD is mannitol. Consequently, the subject matter of instant claims 10, 11, 14, 17 and 18 is disclosed by the reference.” 
	With regard to instant claims 1 and 10, Szamosi et al. teach methods of preparing an orally disintegrating dosage form of claims 32-46, wherein the lipid coating on the substrate is less than 35% of the weight of the coated active substrate (claim 47) where the lipid is a wax (claim 38) where the wax is selected from a group consisting of paraffin was, carnauba wax, paraffin wax, beeswax etc., and any combinations of mixtures thereof (claim 39). It is the Examiner position that the limitation of less than 35% sets for a range of from more than 0 to less than 35 wt% of the lipid coating of the coated active substrate which substantially overlaps the instantly claimed range of from 15-30 wt%. Szamosi et al. also teach that the lipid coating on the substrate is at least 10% of the weight of the coated active substrate (claim 16) which creates a range of 10% and greater which also overlaps the instantly claimed range. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Szamosi et al. also provide an example with 30% Castorwax/EC (90/10), where “Castrowax” is hydrogenated castor oil [0071], coated caffeine 70% activities prepared as in Example 1 (Example VI [0108] and Example 1 [0072]) thus providing 27% wax in the coated caffeine substrate. 

	With regard to instant claims 8 and 17, Szamosi et al. also teach dextrose and lactose as excipients [0063]. 
	With regard to instant claims 5, 6, 14 and 15, Szamosi et al. teach adding carrier materials of proteinaceous polymers, polypeptides, polysaccharides, various gums, polyvinyl alcohol and poly(vinylpyrrolidone ) [0068]. 
	With regard to instant claims 7, 8, 16 and 17, Gole et al. is directed to taste-masking compositions (page 2, lines 53-55; page 3, lines 44-45) and guide the artisan to gelatin and gelatin-acacia complexes as a proteinaceous polymer/polypeptide as a carrier material for the active ingredient (page 3, lines 23-29, 33-35; page 6, Example 1) as well as mannitol, dextrose, lactose and galactose for a porous matrix and cyclodextrin as suitable carrier material (page 3, lines 29-30). 
	With regard to claims 3, 4, 12 and 13, Pilgaonkar et al. teach that in the art of taste masking drugs with wax coatings (Abstract; claim 18) wherein the said wax is selected from one or more of hydrogenated vegetable oils, carnauba wax, candelilla 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Szamosi et al. is that Szamosi et al. do not expressly teach that the first coating comprises 15-30% of one or more of carnauba wax, candelilla wax or synthetic wax. This deficiency in Szamosi et al. is cured by the teachings of Szamosi et al. and Pilgaonkar et al.
2. The difference between the instant application and Szamosi et al. is that Szamosi et al. do not expressly teach that the matrix former is a polypeptide such as gelatin or adding galactose or cyclodextrin or acacia. This deficiency in Szamosi et al. is cured by the teachings of Gole et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 

Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Szamosi et al. wherein the first coating comprises 15-30% of one or more of carnauba wax, candelilla wax or synthetic , as suggested by Szamosi et al. and Pilgaonkar et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Szamosi et al. directs the artisan to:
Employ waxes such as carnauba wax as the lipid coating on the active substrate (claims 38-39);
 Where the lipid coating on the active substrate is less than 35% of the weight of the coated substrate (claim 47), which embraces the instantly claimed range; and 
Provide an example of a wax coating an active substrate with 27% wax (Example VI, [0108]). 
Thus Szamosi et al. teach and suggest the an amount of wax in the coating within the ranges instantly claimed and teach overlapping amounts which renders obvious the instantly claimed range of 15-30%. See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The existence of overlapping or encompassing ranges shifts the burden to the applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
 Additionally, Pilgaonkar et al. teach functional equivalence of candelilla wax and to use one or more waxes. Thus the ordinary artisan would have a reasonable expectation of success in one or more of carnauba wax, candelilla wax or a synthetic 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Szamosi et al. wherein the matrix former is a polypeptide such as gelatin or adding galactose or cyclodextrin or acacia, as suggested by Gole et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Szamosi et al. teach and suggest that the artisan employ a genus of proteinaceous polymers and polypeptides carrier materials and Gole et al. directs the artisan to the species gelatin as a preferable proteinaceous polymers/polypeptides to use in taste-masking compositions. Additionally, Gole et al. teach adding galactose, cyclodextrin and acacia to the compositions where the acacia is functionally equivalent to gelatin and other carrier materials cyclodextrin and galactose are functionally equivalent to mannitol. Thus the artisan would employ those with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297, 301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that neither Szamosi nor Pilgaonkar teach "wherein the one or more deformed components comprises 15-30 wt. % one or more of carnauba wax, candelilla wax, or synthetic wax" as now claimed.” Respectfully, the Examiner does not agree with this analysis. As discussed above, Szamosi teaches and suggests a range of wax content that overlaps the instantly claimed range and provides an example with the 

 				Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 1, 2, 5-11 and 14-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-139 of copending Application No. 16798130(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches a pharmaceutical composition which is a species composition of the genus of compositions instantly claimed. Where the copending teaches the active ibuprofen with 10-30% first coating materials including carnauba, synthetic and candelilla waxes and second coating materials comprising silica as well as gelatin matrix former and mannitol 
While the copending does not expressly claim a pharmaceutical composition with deformable components, the method of claim 89 employs deformable components thus rendering those obvious in the composition.
Thus the ordinary artisan would recognize the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2. Claims 1, 2, 5-11 and 14-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-57 of copending Application No. 16797927(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches a pharmaceutical composition which appears to be a species composition of the genus of compositions instantly claimed. Where the copending teaches particular weight percentage ranges of the API particles, 15-30% coating material and matrix material with the coating material including carnauba, synthetic and candelilla waxes and the coating material comprising silica as well as polypeptide gelatin matrix former and mannitol structure former. The copending also teaches a product by process (claim 15) as well as methods of preparing a pharmaceutical composition (claims 40-57).
While the copending does not expressly claim a pharmaceutical composition with deformable components, the method of claim 40 employs deformable components thus rendering those obvious in the composition.
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3. Claims 1, 2, 5-11 and 14-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17008318(NOA filed 3/24/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches a pharmaceutical composition which appears to be a species composition of the genus of compositions instantly claimed. Where the copending teaches coating API particles such as ibuprofen with deformable components comprising carnauba, synthetic and candelilla waxes and the coating material comprising silica as well as polypeptide gelatin matrix former and mannitol structure former. The copending also teaches a product by process (claim 16) as well as methods of preparing a pharmaceutical composition (claims 1-14).
The copending does not expressly teach 15-30% of one or more of carnauba wax, candelilla wax or synthetic wax. However, the co-pending does teach the same waxes (claims 8-9) and it is merely routine optimization to achieve the instantly claimed coating amount of from 15-30% with a reasonable expectation of success. 
Thus the ordinary artisan would recognize the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4. Claims 1, 2, 5-11 and 14-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending 17008108(NOA filed 3/30/21). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending teaches a pharmaceutical composition which appears to be a species composition of the genus of compositions instantly claimed. Where the copending teaches particular weight percentage ranges of the API particles, 10-30% first coating material wax, second coating materials, structure former and matrix material with the coating material including carnauba, synthetic and candelilla waxes and the coating material comprising silica as well as polypeptide gelatin matrix former and mannitol structure former. The copending also teaches methods of preparing a pharmaceutical composition (claims 18-30).
While the copending does not expressly claim a pharmaceutical composition with deformable components, the waxes employed are deformable thus rendering those obvious in the composition.
Thus the ordinary artisan would recognize the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments:
The rejections are maintained because allowable subject matter has been determined in some of the co-pending applications. 

Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERNST V ARNOLD/Primary Examiner, Art Unit 1613